In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00464-CV
     ___________________________

  IN RE CAMERON CARLTON, Relator




             Original Proceeding
481st District Court of Denton County, Texas
        Trial Court No. 21-2326-158


 Before Sudderth, C.J.; Kerr and Wallach, JJ.
    Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: November 29, 2022




                                         2